Exhibit 10.22
EXECUTIVE EMPLOYMENT AGREEMENT
     This Executive Employment Agreement (“Agreement”) is made effective as of
March 18, 2009 (“Effective Date”), by and between Pet DRx Corporation, a
Delaware corporation (“Company”), and Harry L. Zimmerman (“Executive”).
R E C I T A L S
     WHEREAS, the Company desires to employ the Executive and retain his
services, experience and abilities; and
     WHEREAS, the Executive desires to accept such employment upon the terms and
conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, it is agreed as follows:
     1. Duties/Position. The Company hereby employs the Executive and the
Executive hereby accepts such employment under all of the terms and conditions
of this Agreement. The Executive’s principal place of business shall be at an
office in Austin, Texas, subject to periodic travel to the Company’s corporate
office located in Brentwood, Tennessee and other required business travel. The
Executive shall be an officer of the Company, and shall hold the office of
Executive Vice President, Chief Financial Officer and Chief of Business
Development, reporting to the Company’s Chief Executive Officer.
     2. Employment Term. The term of Executive’s employment under this Agreement
shall commence as of the Effective Date and shall continue until the date of
termination of employment in accordance with Section 5 (the “Employment Term”).
     3. Executive’s Duties, Responsibilities, and Authority.
     a. The Executive shall have and perform diligently the duties of Executive
Vice President, Chief Financial Officer and Chief of Business Development and
such other such duties as may be directed by the Chief Executive Officer of the
Company and commensurate with such position and in accordance with the Company’s
By-laws.
     b. During the Employment Term, Executive shall perform his duties
consistent with his experience and abilities in furtherance of the Company’s
interests and shall devote his time, attention, skill and energy to his duties
and the performance of the services, and the Company will be entitled to all of
the benefits and profits arising from or incident to all such work and services.
     c. The Executive will expend his best efforts on behalf of the Company, and
will abide by all Company policies and procedures of which he has been given
notice, as well as all applicable laws and regulations.

 



--------------------------------------------------------------------------------



 



     4. Compensation. In consideration of the services to be rendered by the
Executive, the Company agrees to compensate and to provide benefits to the
Executive as follows:
     a. Base Salary. As compensation for Executive’s performance of all of his
duties hereunder, Company shall pay to Executive an annual base salary of Three
Hundred Thousand Dollars ($300,000) (“Annual Base Salary”), payable in
installments at such times as the Company shall pay its other senior level
executive officers, less required deductions for state and federal withholding
tax, social security and all other employment taxes and payroll deductions. The
Board of Directors of the Company (the “Board”) shall review the Annual Base
Salary at least annually for merit increases; provided, however, that any
increase in Executive’s Annual Base Salary shall be at the Board’s sole
discretion.
     b. Bonus Opportunity. The Board may, in its sole and absolute discretion,
award the Executive an annual cash bonus.
     c. Benefits. Executive shall be eligible for participation in, and shall
receive all benefits under, the benefit plans, practices, policies and programs
provided by Company to the extent generally applicable to senior level
executives of the Company, subject to the terms and conditions of the Company’s
benefit plan documents, policies or programs, as adopted from time to time. The
Company reserves the right to change or eliminate the Company’s benefit plans,
practices, policies or programs at any time.
     d. Vacation. From and after the Effective Date, Executive shall be entitled
to four (4) weeks annual paid vacation per full calendar year worked in
accordance with the plans, policies, and programs of the Company as in effect
for senior level executives of the Company. For 2008, vacation entitlement shall
be prorated based on days worked in 2008 from November 18, 2008.
     e. Expenses. Executive shall be entitled to receive prompt reimbursement in
accordance with the Company’s reimbursement policies for all reasonable,
out-of-pocket business expenses incurred in the performance of his duties on
behalf of Company (including mobile telephone usage). To obtain reimbursement,
expenses must be submitted promptly with appropriate supporting documentation in
accordance with Company’s policies.
     5. Termination. Notwithstanding any other provision of this Agreement, the
Agreement and the Executive’s employment hereunder shall be terminated as
follows:

2



--------------------------------------------------------------------------------



 



     a. Termination by the Company With Cause.
     i. The Company may terminate this Agreement and the Executive’s employment
for Cause, as defined herein, upon written notice to the Executive setting forth
in reasonable detail the facts and circumstances upon which the Board shall have
determined, following reasonable inquiry, that Cause exists.
     ii. As used herein, “Cause” shall mean (i) any willful, material violation
of any law or regulation applicable to the business of the Company or any
affiliate of the Company; (ii) conviction for, or guilty plea to, a felony or a
crime involving moral turpitude, or any willful perpetration of a common law
fraud; (iii) commission of any act of personal dishonesty which involves
personal profit in connection with the Company or any affiliate of the Company;
(iv) any material breach of any provisions of any agreement or understanding
between the Company or any affiliate of the Company and Executive regarding the
terms of Executive’s service as an employee, officer, director or consultant to
the Company or any affiliate of the Company, including, without limitation, the
willful and continued failure or refusal to perform the material duties required
of Executive as an employee, officer, director or consultant of the Company or
any affiliate of the Company (other than as a result of Disability) or a breach
of any applicable creative works assignment and confidentiality agreement or
similar agreement between the Company or any affiliate of the Company and
Executive; (v) disregard of the policies of the Company or any affiliate of the
Company, so as to cause material loss, damage or injury to the property,
reputation or employees of the Company or any affiliate of the Company; or
(vi) the Executive is in breach of the terms of Sections 6, 7 and/or 8 hereof;
provided, however, for purposes of subclauses (iv), (v) and (vi), no such action
for omission, separately or together, shall constitute an event of “Cause”
unless the Board gives written notice to the Executive specifying the act(s) or
omission(s) the Board believes to be Cause and gives the Executive an
opportunity to cure or amend such contract to the reasonable satisfaction of the
Board.
     iii. If the Company terminates the Executive’s employment for Cause, then
the Executive shall be entitled only to the “Accrued Obligations.” For purposes
of this Agreement, the Accrued Obligations shall mean: (i) all accrued but
unpaid Annual Base Salary as of the date of termination; (ii) any unpaid or
unreimbursed expenses incurred in accordance with Company policy, including
amounts due under Section 4(c) and (e) hereof, to the extent incurred during the
Employment Term; (iii) any benefits provided under the Company’s employee
benefit plans upon a termination of employment, in accordance with the terms
therein, including vested stock options and rights to equity in the Company to
the extent provided pursuant to the applicable plan or agreement; and
(iv) rights to indemnification by virtue of the Executive’s position as an
officer or director of the Company or its subsidiaries and coverage under any
directors’ and officers’ liability insurance policy maintained by the Company,
in accordance with its terms thereof.

3



--------------------------------------------------------------------------------



 



     b. Termination by the Executive for Good Reason. The Executive may
terminate this Agreement and his employment for Good Reason, as defined herein;
upon written notice to the Board setting forth in reasonable detail the facts
and circumstances upon which the Executive shall have determined that Good
Reason exists. For purposes herein, “Good Reason” shall mean the occurrence of
any of the following without the Executive’s express, written consent:
     i. the assignment to the Executive of any duties or the reduction of the
Executive’s duties, either of which results in a significant diminution in the
Executive’s position or responsibilities with the Company in effect immediately
prior to such assignment, or the removal of the Executive from such position and
responsibilities;
     ii. in the event of a Change in Control (as defined below), the Executive
is not appointed as the Chief Financial Officer of the acquirer, unless the
Executive rejects the offer of the position;
     iii. a reduction by the Company in the Annual Base Salary of the Executive;
     iv. the Company requires the Executive to have a principal office other
than within the Austin, Texas greater metropolitan area; or
     v. a material breach by the Company of this Agreement, including, without
limitation, the failure of the Company to pay any material item of compensation
substantially when due;
provided, however, that for a termination of employment by the Executive to be
for Good Reason, the Executive must notify the Company in writing of the event
giving rise to Good Reason within sixty (60) days following the occurrence of
the event (or if later the Executive’s knowledge of occurrence of the event),
the event must remain uncured after the expiration of thirty (30) days following
the delivery of written notice of such event to the Company by the Executive,
and the Executive must resign effective no later than thirty (30) days following
the Company’s failure to cure the event. In the event that the Executive’s
employment is terminated by the Executive for Good Reason, the Executive shall
be entitled to the same payments and benefits described in Section 5(c).
As used in clause (ii) above, “Change in Control” means the occurrence of either
of the following events:
     (A) the acquisition by any one person, or more than one person acting as a
group (other than any person or more than one person acting as a group who is
considered to own more than fifty percent (50%) of the total fair market value
or total voting power of the stock of Company prior to such acquisition), of
stock of Company, that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the stock of Company; or

4



--------------------------------------------------------------------------------



 



     (B) within any twelve-month period (beginning on or after the Effective
Date) the acquisition by any one person, or more than one person acting as a
group, of the assets of Company, that have a total gross fair market value of
sixty-five percent (65%) or more of the total gross fair market value of all of
the assets of Company, immediately before such acquisition or acquisitions;
provided, however, that transfers to the following entities or person(s) shall
not be deemed to result in a Change of Control:
     (I) an entity as to which the shareholders of Company immediately before
the transfer continue to own, directly or indirectly, immediately after the
transfer, more than fifty percent (50%) of the total fair market value or total
voting power of the stock, immediately after the transfer;
     (II) an entity, more than fifty percent (50%) of the total fair market
value or total voting power of the stock of which is owned, directly or
indirectly, by Company; or
     (III) any employee benefit plan maintained by or contributed to by Company.
For purposes of this definition of Change in Control, persons will be considered
to be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with Company. Notwithstanding the foregoing, no Change in Control
shall be deemed to have occurred for purposes of this Agreement by reason of any
actions or events in which the Executive participates in a capacity other than
in the Executive’s capacity as an employee. It is intended that this definition
of Change in Control be consistent with the definition of a “change in the
ownership of a corporation” or a “change in a substantial portion of the assets
of a corporation” within the meaning of Code Section 409A, and this definition
shall be construed consistent with such intent.
     c. Termination by the Company Without Cause. The Company may terminate this
Agreement and the Executive’s employment without Cause at any time. In the event
that the Executive’s employment is terminated by the Company without Cause
(other than due to the Executive’s death or Disability), the Executive shall be
entitled to:
     i. the Accrued Obligations, which shall be paid when such amounts would
have been paid if the Executive has remained employed following such termination
by the Company without Cause;
     ii. an amount equal to twelve (12) months of Annual Base Salary which shall
be paid in accordance with the Company’s payroll practices; provided, however
that if such termination of employment occurs within twelve (12) months
following a Change in Control, such total amount shall be paid in a single lump
sum;

5



--------------------------------------------------------------------------------



 



     iii. effective on the date of the termination of employment, all stock
options granted to Executive that are unvested shall become fully vested and
exercisable as of the effective date of the Executive’s termination of
employment; and
     iv. continuation of the health benefits (only under the Company’s or its
successor’s medical and dental insurance plans, if any) in accordance with this
paragraph for the lesser of two (2) years or the period that the Executive is
entitled to continuation of health coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”); provided that the Executive must
elect COBRA coverage to be entitled to this benefit, and provided further that:
     (A) if any such plan is fully insured, then the Executive shall be required
to pay as each COBRA premium an amount equal to the allocable share of the cost
of coverage for similarly situated active employees of the Company under such
plan; or
     (B) if any such plan is not fully insured, the Executive shall be required
to pay the full COBRA premium and the Company will reimburse the Executive for a
portion of the COBRA premium charged to the Executive that represents the
Company’s allocable share of the cost of coverage for similarly situated active
employees of the Company under such plan;
provided, however, that as a condition of receiving the payments and benefits in
clauses (ii), (iii), and (iv), the Executive shall execute, date and return to
the Company on or within twenty-one (21) days after the delivery date (and not
timely revoke during any revocation period provided therein) a comprehensive
release, covenant not to sue, and non-disparagement agreement from the Executive
in favor of the Company, its executives, officers, directors, affiliates, and
all related parties, in the form attached hereto as Exhibit A; provided,
however, that the release will not apply to the payment and benefits described
in clauses (i) through (iv).
     d. Termination By Reason of Death or Disability.
     i. This Agreement will terminate automatically upon the Executive’s death.
The Company may terminate Executive’s employment at the expiration of the
Disability Period (as defined below), such termination to be effective upon
Executive’s receipt of written notice of such termination.
     ii. In the event the Executive’s employment is terminated due to his death
or at the expiration of the Disability Period (as defined below), the Company
shall not be obligated to provide the Executive any compensation or benefits
(other than the Accrued Obligations) after the effective date of such
termination except as required by law or regulation.
     iii. For purposes of this Agreement, “Disability” shall mean any physical
or mental disability or infirmity that prevents the performance of the

6



--------------------------------------------------------------------------------



 



Executive’s duties. Any question as to the existence, extent or potentiality of
the Executive’s Disability upon which the Executive and the Company cannot agree
shall be determined by a qualified, independent physician selected by the
Company and approved by the Executive (or the Executive’s duly appointed
representative), which approval shall not be unreasonably withheld. The
determination of any such physician shall be final and conclusive for all
purposes of this Agreement.
     iv. For purposes of this Agreement, “Disability Period” means a period,
beginning on the date the Company determines that the Executive is subject to a
Disability and ending on the earlier of the date the Executive begins receiving
income replacement benefits under any long term disability plan or policy
maintained by the Company or the date that is six (6) months after such
determination, during which the Executive remains subject to a Disability
     e. Effect of Termination. If the Company terminates this Agreement as
provided herein, it shall not be obligated to provide the Executive any
compensation or benefits after the effective date of such termination except as
otherwise set forth in this Section 5 and as required by law or regulation. The
Executive’s entitlement to any amount of severance or other post-termination
benefits under this Agreement shall be subject to the following conditions:
     i. All payments of severance and other post-termination benefits under this
Agreement shall accrue from the date of termination and shall be made or
commence no later than the sixtieth (60th) day following the Executive’s
termination of employment, with any accrued but unpaid severance or benefits
being paid or provided on the date of the first payment; provided, however, that
if the Executive is a “specified employee” within the meaning of Code
Section 409A, at the date of his termination of employment, then such portion of
the payments or benefits under Section 5(b) or 5(c) that would result in a tax
under Code Section 409A if paid during the first six (6) months after
termination of employment shall be withheld, starting with the payments latest
in time during such six (6) month period, and paid to the Executive during the
seventh month following the date of his termination of employment; and
     ii. For purposes of Sections 5(b) and (c), the Executive will have
experienced a termination of employment only if either (i) the Executive has
ceased to perform any services for the Company and all affiliated companies
that, together with the Company, constitute the “service recipient” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations thereunder (collectively, the “Service Recipient”) or (B) the
Service Recipient and the Executive reasonably anticipate that the level of bona
fide services the Executive will perform for the Service Recipient after a given
date (whether as an employee or as an independent contractor) will permanently
decrease (excluding a decrease as a result of military leave, sick leave, or
other bona fide leave of absence if the period of such leave does not exceed six
months, or if longer, so long as the Executive retains a right to reemployment
with the

7



--------------------------------------------------------------------------------



 



Service Recipient under an applicable statute or by contract) to no more than
twenty percent (20%) of the average level of bona fide services performed for
the Service Recipient (whether as an employee or an independent contractor) over
the immediately preceding 36-month period (or the full period of service if the
Executive has been providing services to the Service Recipient for less than 36
months).
     f. Employment Status. Executive’s continued employment with the Company is
subject to the ongoing review and approval of the Company and its Board in their
sole and absolute discretion. Except as otherwise provided for herein, all terms
and conditions of employment (such as hours of work, job duties and benefits,
etc.) are subject to change by the Company at any time and for any reason.
Similarly, the Company has the same right to terminate the employment
relationship at any time and for any reason, or for no reason, with or without
Cause. Executive further understands that he is an “at-will” employee of the
Company, and that this “at-will” relationship cannot be modified except by
written agreement between the Executive and the Company. Nothing in this Section
shall be construed to take away any rights that the Executive has during the
Employment Term pursuant to this Agreement, including his rights pursuant to
Sections 5(b) and 5(c) hereof.
     6. Confidentiality. Concurrently herewith, Executive shall execute the
Company’s standard form Confidentiality and Assignment of Creative Works
Agreement (the “Confidentiality Agreement”), a copy of which is attached hereto
as Exhibit B. The Confidentiality Agreement shall remain in full force and
effect in accordance with the terms thereof and shall survive the termination of
this Agreement.
     7. Non-Competition; Non-Solicitation.
     a. The Executive agrees that, during his employment with the Company and
for one (1) year following his termination of employment for any reason (the
“Applicable Period”), the Executive will not (except on behalf of or with the
prior written consent of the Company, which consent may be withheld in Company’s
sole discretion), within the Area (as defined below), either directly or
indirectly, on his own behalf, or in the service of or on behalf of others,
provide managerial services or management consulting services substantially
similar to those Executive provides for the Company to any person, firm,
corporation, joint venture, or other business that is engaged in the same or a
substantially similar business as the business of the Company, other than the
Company or an affiliate of the Company. The Executive acknowledges and agrees
that the business of the Company is conducted in the Area. For purposes of this
Section 7(a), the “Area” means any area within a fifty (50) mile radius of the
Company’s principal corporate offices in the State of Tennessee; any area within
a twenty-five (25) mile radius of any location where the Company or an Affiliate
conducting the business of the Company opens a veterinary clinic on or after the
Effective Date and prior to the termination of the Executive’s employment
hereunder; and any area within a fifty (50) mile radius of any location where
the Company or an Affiliate conducting the business of the Company

8



--------------------------------------------------------------------------------



 



opens a specialty veterinary hospital on or after the Effective Date and prior
to the termination of the Executive’s employment hereunder.
     b. The Executive agrees that during the Applicable Period, he will not,
either directly or indirectly, on his own behalf or in the service of or on
behalf of others, solicit any individual or entity which is an actual or, to his
knowledge, actively sought prospective client of the Company or any of its
Affiliates (determined as of date of termination of employment) with whom he had
material contact during the last two (2) years of the Executive’s employment
with the Company, for the purpose of offering services substantially similar to
those offered by the Company.
     c. Executive understands and agrees that the Company’s employees and any
information regarding the Company’s employees is confidential and constitutes
trade secrets. Accordingly, Executive agrees that during the Applicable Period,
Executive will not, either directly or indirectly, separately or in association
with others, interfere with, impair, disrupt or damage the Company’s business by
soliciting or attempting to hire or hiring any of Company’s employees or causing
others to solicit or encourage any of the Company’s employees to discontinue
their employment with the Company; provided, however, that Executive being named
as a referral on the resume of a Company employee and Executive responding to
inquiries resulting therefrom shall not violate this Agreement.
     d. Executive agrees that these covenants are reasonable with respect to
their duration, geographical area and scope. Executive acknowledges that
Executive’s breach of the covenants contained in this Section would cause
irreparable injury to the Company and agrees that in the event of any such
breach, the Company shall be entitled to seek temporary, preliminary and
permanent injunctive relief without the necessity of proving actual damages or
posting any bond or other security. Executive also acknowledges that each of
these covenants survives termination of this Agreement for any reason.
     e. In the event that this Section 7 is determined by a court which has
jurisdiction to be unenforceable in part or in whole, the court shall be deemed
to have the authority to strike any unenforceable provision, or any part thereof
or to revise any provision to the minimum extent necessary to be enforceable to
the maximum extent permitted by law.
     8. Executive Representations. The Executive represents that:
     a. Executive is entering into this Agreement voluntarily and that his
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by him of any agreement to which he is
a party or by which he may be bound;

9



--------------------------------------------------------------------------------



 



     b. he has not, and in connection with his employment with the Company will
not, violate any non-solicitation or other similar covenant or agreement by
which he is or may be bound; and
     c. in connection with his employment with the Company he will not use any
confidential or proprietary information he may have obtained in connection with
employment with any prior employer.
     9. Indemnification of the Executive. The Company shall indemnify the
Executive to the extent provided under the Company’s Articles of Incorporation
or By-laws, and any separate indemnification agreement between the Company and
the Executive, if any.
     10. Taxes. Notwithstanding anything contained herein to the contrary, all
payments made under this Agreement shall be subject to withholding for all
applicable taxes, including, but not limited to, income, employment and social
insurance taxes, as shall be required by law. The Company and the Executive
desire that the benefits and payments described in this Agreement be exempt
from, or comply with, the requirements of Code Section 409A. To that end, if the
Executive suggests any amendments to this Agreement that the Executive believes
will make certain benefits or payments under this Agreement exempt from or
compliant with Code Section 409A, the Company will use reasonable efforts to
cooperate with the Executive in negotiating and implementing any such
amendments, provided that such amendments do not, in the sole discretion of the
Company, have a cost to the Company (apart from legal fees associated with
negotiating, drafting and submitting any required regulatory filings), or
adversely affect the Company in any manner. Notwithstanding the foregoing, the
Company makes no guarantee as to any tax consequences relating to this
Agreement, and the Company does not represent or warrant that any payments or
benefits under this Agreement are exempt from or compliant with Code
Section 409A. Further, the Executive shall be responsible for his own taxes
under this Agreement, including, if and to the extent applicable, taxes under
Section 409A and 4999 of the Internal Revenue Code.
     11. Governing Law; Arbitration; Expenses.
     a. This Agreement shall be governed and construed in accordance with the
laws of the State of Delaware without regard to its principles regarding choice
of law. Subject to Section 11(b), the parties hereto consent to venue in the
courts of the State of Delaware or in the Federal courts sitting in the State of
Delaware with respect to any dispute regarding the subject matter hereof.
     b. In the event of any dispute under the provisions of this Agreement other
than a dispute pursuant to Section 6 or 7, the parties shall be required to have
the dispute, controversy or claim settled by binding arbitration in Austin,
Texas in accordance with the commercial arbitration rules then in effect of the
American Arbitration Association, before either one arbitrator jointly agreed to
by the parties, or if they cannot agree, a panel of three arbitrators, one of
whom shall each be selected by the Company and Executive, respectively, and the
third of whom shall be selected by the other two arbitrators. Any award entered
by the arbitrators shall be final, binding and nonappealable and judgment may be
entered thereon by either party in accordance with

10



--------------------------------------------------------------------------------



 



applicable law in any court of competent jurisdiction. This arbitration
provision shall be specifically enforceable. The fees of the American
Arbitration Association and the arbitrators shared equally by the parties,
subject to Section 11(c) hereof.
     c. The party that materially prevails in any dispute litigated or
arbitrated pursuant to Section 11(a) or 11(b) hereof shall be entitled to
reimbursement for all of such party’s fees and costs (including, without
limitation, the fees of the American Arbitration Association and the arbitrators
and reasonable attorneys’ fees and expenses) that are incurred during the
Employment Term or thereafter during the Executive’s lifetime, and which shall
be reimbursed promptly following submission of proof of the expenses but not
later than March 15 of the year following the year in which the judgment on
arbitration award becomes final.
          Executive must initial here: ________      Company representative must
initial here: ________
     12. Miscellaneous.
     a. Notices. All notices, requests, demands and other communications which
are required or permitted hereunder shall be in writing and shall be deemed to
have been duly given (i) when delivered personally, (ii) one (1) business day
after being deposited with a reputable, nationally known overnight delivery
service for service the next business day, or (iii) upon receipt after having
been mailed by registered or certified mail, postage prepaid and return receipt
requested; in each case addressed to the relevant address below or to such
address as either party may hereafter designate by written notice to the other
party in accordance herewith.

     
If to the Executive:
  Mr. Harry L. Zimmerman
2628 Barton Hills Drive
Austin, Texas 78704
 
   
If to the Company:
  ATTN: Chief Executive Officer
Pet DRx Corporation
215 Centerview Drive
Building Three, Suite 360
Brentwood, TN 37027
Fax # (615) 346-5017
 
   
With a Copy to:
  General Counsel
Pet DRx Corporation
215 Centerview Drive
Building Three, Suite 360
Brentwood, TN 37027
Fax # (408) 521-2168

     b. Entire Agreement; Assignment. This Agreement supersedes all prior
agreements and negotiations and sets forth the entire understanding between the
parties

11



--------------------------------------------------------------------------------



 



hereto with respect to the subject matter hereof and cannot be changed,
modified, extended or terminated except upon written amendment approved by the
Company and executed on its behalf by a duly authorized officer. The rights and
obligations of the Company under this Agreement shall inure to the benefit of
and shall be binding upon the successors and assigns of the Company, as
applicable, including without limitation, a purchaser of all or substantially
all the assets of the Company. If the Agreement is assigned pursuant to the
foregoing sentence, the assignment shall be by novation and the entity defined
as the “Company” herein prior to such assignment shall have no further liability
hereunder, and the successor or assign, as applicable, shall become the
“Company” hereunder. Further, the Executive shall not be deemed to have incurred
a termination of employment hereunder as a result of such assignment. The
Agreement is a personal contract and the rights and interests of the Executive
may not be assigned by the Executive. This Agreement shall inure to the benefit
of and be enforceable by the Executive and the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
     c. Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall not in any way affect, impair or render
unenforceable any other provision of this Agreement, all of which shall remain
in full force and effect.
     d. Survival. Section 6 through 12 hereof shall survive the termination of
this Agreement and shall not be extinguished thereby.
     e. Modification. This Agreement may not be amended or modified except by a
document signed by the Executive and an authorized representative of the Board
which specifically states that it is amending this Agreement.
     f. Authority. The signatories below on behalf of the Company have the full
legal authority to bind the Company to all of the terms of this Agreement.
     g. Executed Counterparts. This Agreement may be executed in one or more
counterparts, all of which when fully-executed and delivered by all parties
hereto and taken together shall constitute a single agreement, binding against
each of the parties. To the maximum extent permitted by law or by any applicable
governmental authority, any document may be signed and transmitted by facsimile
with the same validity as if it were an ink-signed document. Each signatory
below represents and warrants by his signature that he is duly authorized (on
behalf of the respective entity for which such signatory has acted) to execute
and deliver this instrument and any other document related to this transaction,
thereby fully binding each such respective entity.
THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

     
Company:
  PET DRX CORPORATION


 
  By:
 
   
 
       Gene E. Burleson

 
       Chairman and Chief Executive Officer


 
   
Executive:
     
 
 
 
  Harry L. Zimmerman

13



--------------------------------------------------------------------------------



 



EXHIBIT A
SEPARATION AND RELEASE AGREEMENT
     THIS AGREEMENT (this “Agreement”) is made and entered into as of the
_____day of ________, 200_, by and between PET DRX CORPORATION, a Delaware
corporation (the “Company”), and ________(“Executive”).
BACKGROUND
     Pursuant to Section 5(b) or 5(c) of that certain employment agreement dated
_______, 200__ between Executive and the Company (the “Employment Agreement”),
Executive has resigned his employment with the Company for Good Reason (as
defined in the Employment Agreement) or the Company has terminated Executive’s
employment without Cause (as defined in the Employment Agreement), effective as
of _________, 200__. In connection with the termination of Executive’s
employment and the execution of this Agreement, the Company agrees to provide
Executive with the payments and benefits and other consideration described in
either Section 5(b) or 5(c) of the Employment Agreement, as applicable (the
“Severance Benefits”).
AGREEMENT
     In consideration for the mutual promises contained in this Agreement, the
Company and Executive agree as follows:
1. Employment Termination.
     (a) General Terms. The Company and Executive agree that:
     (1) Executive shall cease to be an employee, officer, and director of, and
to hold any positions with, the Company as of _________, 200__;
     (2) Executive’s last day of employment with the Company shall be _________,
200__, and on that date, he shall have incurred a “separation from service”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Termination Date”);
     (3) Executive hereby resigns, effective as of _________, 200__, from any
and all titles and positions with the Company. Executive agrees to tender and
memorialize his resignation from any and all such positions in any other manner
and form as the Company may reasonably request; and
     (4) This Agreement was first delivered to Executive on _________,
200___(“Delivery Date”).
     (a) Satisfaction of Obligations. The Severance Benefits are in full and
final satisfaction of all obligations that the Company has to Executive. Without
limiting the

 



--------------------------------------------------------------------------------



 



foregoing, the Severance Benefits replace any and all obligations of the Company
under any and all letters, agreements, understandings, plans and policies,
relating to Executive’s employment and severance, except as otherwise provided
in the Employment Agreement. Executive agrees that the Severance Benefits are
adequate consideration for (i) the agreements he makes in this Agreement, and
(ii) the releases he gives pursuant to this Agreement.
     (b) No Other Payments or Benefits. Executive shall not be eligible for, and
he will not receive, any payments or benefits from the Company, or under any
plan, agreement, or arrangement in which Executive or the Company are a party or
participate which are not expressly set forth in Section 5(b) or 5(c) of the
Employment Agreement.
2. Payments and Benefits Following Executive’s Severance Date.
     (a) General Conditions. The Company shall provide to Executive the
Severance Benefits when required by the Employment Agreement. However, for these
payments and benefits to be due, Executive must have signed, dated and returned
this Agreement to the Company on or within 21 days after the Delivery Date,
Executive must not revoke this Agreement, the Company must not revoke this
Agreement, and the revocation period described in Section 9 must have expired.
This Agreement shall become effective as of the latest of the date of the day
after expiration of the revocation period, or _________, 200___(the “Effective
Date”). Notwithstanding any other provision of this Agreement, Executive’s
termination of employment will become effective _________, 200__, regardless of
the general effective date of this Agreement and regardless of whether Executive
revokes this Agreement.
     (b) Taxes. Executive is solely responsible for paying any and all taxes he
owes on the Severance Benefits. The preceding provision does not, and shall not
be construed to make Executive responsible for taxes that are imposed on any
person or entity other than himself. The Company will withhold all taxes that it
determines are legally required to be withheld.
3. Cooperation.
     (a) Transition. Executive shall cooperate with the Company in ensuring an
orderly transition of matters handled by Executive. Executive shall sign any
documents and do anything that is reasonably necessary in the future to
implement his agreements in this Agreement.
     (b) Non-disparagement. Executive agrees that he shall not, directly or
indirectly, make, cause, encourage or assist to be made any statements, comments
or remarks, whether oral, in writing or electronically transmitted, which might
reasonably be considered to be derogatory or defamatory, or to malign, harm,
defame, disparage or damage the reputation of the Company or any of the other
Released Parties (as defined below). This subsection shall not apply to any
communications that are (i) intended to comply with the requirements and
policies of any federal or state agency, (ii) intended to cooperate with any
investigation or request for information from any state or federal government
agency, or (iii) made in connection with any judicial or administrative
proceeding. Executive agrees that he will not make any statements about the
Company or any of the other Released Parties to the press (including without
limitation any

-2-



--------------------------------------------------------------------------------



 



newspaper, magazine, radio station or television station) without the prior
written consent of the Chairman of the Board of Directors of the Company.
     (c) Cooperation as a Witness. Executive shall cooperate with the Company as
a witness in all matters about which he has knowledge as a result of his prior
positions with the Company if the Company requests his testimony. To the extent
practicable and within the control of the Company, the Company will use
reasonable efforts to schedule the timing of his participation in any such
witness activities in a reasonable manner to take into account his then-current
employment, and will pay the reasonable documented out-of-pocket expenses that
the Company pre-approves and that Executive incurs for travel required by the
Company with respect to those activities.
4. General Release of Claims by Executive.
     (a) Release. As a material inducement for the Company to enter into this
Agreement, Executive hereby forever, irrevocably and unconditionally, releases
and discharges the Company and the other Released Parties (as defined below)
from any and all charges, claims, liabilities, agreements, damages, causes of
action, suits, costs, losses, debts and expenses (including attorneys’ fees and
costs actually incurred) of any nature whatsoever, known or unknown, which he
now has, or claims to have, or which Executive at any time had, or claimed to
have, or which Executive at any time hereafter may have, or claim to have,
against the Company, in each case as to acts or omissions occurring up to and
including the day before the Effective Date, including, without limitation, any
claim of breach of fiduciary duty, rights arising out of alleged violations of
any contracts, express or implied, any covenant of good faith and fair dealing,
express or implied, or any tort, or any legal restrictions on the Company’s
right to terminate employees, or any federal, state or other governmental
statute, regulation, or ordinance (all such matters hereby released,
collectively referred to as “Claims”).
This release will not apply to any claim for payments or benefits Executive may
have in connection with the Severance Benefits, any rights he may have with
respect to vested stock options or any rights to the “Accrued Obligations” as
defined in the Employment Agreement.
     (b) Released Parties. As used in this Agreement, the “Released Parties” are
the Company and all of its related companies, partnerships or joint ventures,
including but not limited to, direct and indirect parent and subsidiary
companies, and their predecessors and successors; and, with regard to each of
those entities, except for Executive, all of its past and present employees,
officers, directors, stockholders, owners, representatives, assigns, attorneys,
agents, insurers, employee benefit programs (and the trustees, administrators,
fiduciaries and insurers of these programs) and any other persons acting by,
through, under or in concert with any of the persons or entities listed in this
subsection. Executive understands that this release covers him and anyone who
might have a claim through him or because of him, such as a past, current or
future spouse, his family, heirs, executors, representatives, agents and their
successors and assigns.
     (c) No Lawsuits. Executive has not filed or caused to be filed any lawsuit,
complaint or charge with respect to any Claim he is releasing in this Agreement.
Executive agrees never to

-3-



--------------------------------------------------------------------------------



 



institute, or participate in any action against any of the Releasees with
respect to any Claim released by this Agreement, except as required by subpoena,
court order, or other compulsory process and except that he may participate in
an investigation or proceeding conducted by an agency of the United States
government or of any state. Executive has not assigned or transferred any Claim
he is releasing, nor has he purported to do so. Notwithstanding any language
herein to the contrary, Executive understands that nothing in this Release
prohibits Executive from filing or pursuing a charge of discrimination with the
Equal Employment Opportunity Commission (“EEOC”) or a claim with the National
Labor Relations Board (“NLRB”); provided that, by signing this Agreement,
Executive agrees to waive and relinquish any personal or monetary gain that
would otherwise result from such EEOC or NLRB claim.
     (d) Release of Age Claims. Executive expressly and specifically waives any
and all rights or claims which he may have under the Age Discrimination in
Employment Act of 1967, 29 U.S.C. Section 621 et seq. (“ADEA”). Executive
acknowledges that this waiver is knowingly and voluntarily made and specifically
agrees that: (i) this waiver is written in a manner that he understands;
(ii) this waiver specifically relates to rights and claims under the ADEA;
(iii) he does not waive any rights or claims that may arise after the date he
signs this Agreement; (iv) he is waiving these rights or claims in exchange for
substantial consideration in excess of anything of value to which he is
otherwise entitled to receive; (v) he has been advised in writing, and given the
opportunity, to consult with an attorney before signing this Agreement; (vi) he
has been given a period of 21 days to review this Agreement; and (viii) after
Executive has signed this Agreement, he or the Company may revoke this Agreement
by providing written notice as provided in Section 9 hereof within 7 days
following his execution of the Agreement or if later by _________, 200___.
Notwithstanding the foregoing, Executive’s termination of employment at
__________, 200___shall be unaffected by his revocation of this Agreement.
Executive specifically agrees that the 21-day period that he has to review this
Agreement (including this release) and to consult an attorney began to run on
the date he executed the Amendment, and that any changes made since that date
have not extended or restarted that 21-day period.
5. Consequences of Violating Executive’s Agreements or Breaching Executive’s
Release.
     Executive understands that his agreements in Sections 3 and 4 and the
releases provided in this Agreement are especially important reasons why the
Company offered Executive the Severance Benefits. Therefore, Executive agrees
that if he breaches any of those agreements or the releases, then, along with
all other rights and remedies available to the Company and their affiliates at
law or in equity, the Company also can stop all payments and benefits arising
under the Severance Benefits to Executive immediately and can recover from
Executive any payments and benefits that he already received. Executive agrees
that, in the event of his breach of any agreement, any release or any other
terms of this Agreement, the Company, in addition to all other rights and
remedies available to it at law or in equity, may recover damages from
Executive, and will be entitled to an injunction restraining Executive from
breaching his agreements, the releases or any other terms of this Agreement.
Executive also agrees to pay, promptly upon demand, but in no event later than
thirty (30) days after a final judicial determination that the Executive has
breached this Agreement, the reasonable attorneys’ fees and related damages the
Company may incur as a result of Executive breaching his agreements, a

-4-



--------------------------------------------------------------------------------



 



release or any other term(s) of this Agreement or if any representation
Executive made in this Agreement was false when made. Executive understands that
no provision in this Agreement is to be construed as a waiver or prohibition
against the Company pursuing any other legal or equitable remedy for a breach of
this Agreement. Executive understands, however, that this section will not apply
to any challenge of the validity of the release given under the ADEA.
6. Consequences of Breach by the Company.
      The Company agrees that, in the event of its breach of this Agreement,
Executive, in addition to all other rights and remedies available to him at law
or in equity, may recover damages from the Company. The Company also agrees to
pay, promptly upon demand, but in no event later than thirty (30) days after a
judicial determination that the Company has breached this Agreement, the
reasonable attorneys’ fees and related damages that Executive may incur as a
result of the Company breaching this Agreement.
7. Non-disparagement by the Company. The Company agrees that the Company will
provide directives, as appropriate, to the current members of the Boards of
Directors and executive officers of the Company to not make any statements which
are derogatory to Executive. This directive shall not apply to any
communications that are (a) between the Company and its auditors, (b) intended
to comply with the requirements and policies of any federal or state agency, (c)
intended to cooperate with any investigation or request for information from any
state or federal government agency, (d) made in connection with any judicial or
administrative proceeding, or (e) between members of the Boards of Directors
and/or executive officers of the Company in the course of operating the
Company’s business, provided the communications are not published to third
parties.
8. Miscellaneous Provisions.
     (a) Binding Agreement. This Agreement is final and binding. Executive has
carefully read and fully understands all of the provisions of this Agreement.
     (b) Entire Agreement. This Agreement forms the entire agreement between the
Company and Executive and supersede all other agreements, understandings, plans
or arrangements relating to the subject matter hereof, except that (1) the
provisions of Sections 6 through 12 of the Employment Agreement shall survive
Executive’s termination of employment pursuant to Section 12(d) thereof, and
(2) this Agreement does not supersede or affect the Confidentiality and
Assignment of Creative Works Agreement between Company and Executive dated
_________, 200___. Executive acknowledges that the Company has made no
representations or promises to Executive, written or oral, other than those in
this Agreement.
     (c) Amendment. This Agreement may not be modified, amended, supplemented or
terminated except by a written instrument executed by the parties hereto.
     (d) Assignment. The rights and obligations of the Company under this
Agreement shall inure to the benefit of the Company’s successors and assigns.
This Agreement may be assigned by the Company to an affiliate, to any legal
successor to all or a portion of the business

-5-



--------------------------------------------------------------------------------



 



of the Company or an affiliate, or to an entity which purchases assets from
either of the Company or an affiliate. In the event the Company assigns this
Agreement as permitted by this Agreement, “the Company” as defined herein will
refer to the assignee. Executive may not assign this Agreement.
     (e) Waiver. The waiver by the Company of any breach of this Agreement by
any party shall not be effective unless in writing, and no such waiver shall
constitute the waiver of the same or another breach on a subsequent occasion.
     (f) Arbitration. In the event of any dispute under this Agreement, other
than a dispute pursuant to Section 8(b) that relates to Section 6 through 12 of
the Employment Agreement or the Confidentiality Agreement, the parties shall be
required to have the dispute resolved by binding arbitration in Austin, Texas in
accordance with the commercial arbitration rules then in effect of the American
Arbitration Association, before either one arbitrator jointly agreed to by the
parties, or if they cannot agree, a panel of three arbitrators, one of whom
shall each be selected by the Company and Executive, respectively, and the third
of whom shall be selected by the other two arbitrators. Any award entered by the
arbitrator shall be final, binding and unappealable, and judgment may be entered
thereon by either party in accordance with applicable law in any court of
competent jurisdiction. This arbitration provision shall be specifically
enforceable. The fees of the American Arbitration Association and the
arbitrators shall be shared equally by the parties; provided, however, that the
party that materially prevails in any dispute arbitrated pursuant to this
Agreement shall be entitled to reimbursement for all of such party’s fees and
costs (including, without limitation, the fees of the American Arbitration
Association and the arbitrators and reasonable attorneys’ fees and expenses)
that are incurred at any time, and such fees and costs shall be reimbursed
promptly following submission of proof the expenses but not later of March 15 of
the year following year in which the judgment on the arbitration award becomes
final.
     (g) Governing Law. This Agreement will be governed by and construed in
accordance with Delaware law.
     (h) Interpretation. Captions and section and subsection headings used
herein are provided for convenience only and are not part of this Agreement and
shall not be used in construing it. Executive acknowledges that this Agreement
is not an admission of guilt or wrongdoing by the Company.
     (i) Blue Penciling. If any court or arbitrator determines that any of the
provisions contained in this Agreement, or any part of it, are unenforceable
because of the length of any period of time, the size of any area or the scope
of activities contained in those provision(s), then that period of time, area or
scope will be considered to be adjusted to a period of time, area or scope which
would cure that invalidity, and those provisions in their revised form will then
be enforced to the maximum extent permitted by applicable law.
     (j) Severability. Each of the covenants and agreements hereinabove
contained shall be deemed separate, severable and independent covenants, and in
the event that any covenant shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not in any

-6-



--------------------------------------------------------------------------------



 



manner affect or impair the validity or enforceability of any other part or
provision of such covenant or of any other covenant contained herein.
     (k) Counterparts. This Agreement may be signed in counterparts, and the
signed counterparts will form a single agreement.
9. Notice and Acknowledgement.
     Executive acknowledges that, before signing this Agreement, he was given a
period of 21 days in which to consider this Agreement. Executive understands
this Agreement and is entering into it voluntarily. If Executive chooses to sign
this Agreement before the 21 days have elapsed since this Agreement was
delivered to him, he agrees that he has done so knowingly and voluntarily
without coercion or duress of any kind. Executive further acknowledges that the
Company has encouraged and does encourage him to discuss this Agreement with an
attorney before signing it and that Executive did so to the extent he deemed
appropriate. In any event, before Executive signs this Agreement, he will have
thoroughly reviewed, carefully considered and understood its effect. Also, after
Executive has signed this Agreement, he has until the later of 7 days after
signing or _________, 200___to reconsider and revoke it, but he must do so
within that period by providing written notice received by the Company during
that period at Pet DRx Corporation, 215 Centerview Drive, Suite 360, Brentwood,
TN 37027, Attention: General Counsel. Notwithstanding the foregoing, Executive’s
termination of employment at _________, 200__, shall be unaffected by his
revocation of this Agreement.

              PET DRX CORPORATION


    Date:______________________    By:   _______________________________________
        Title:_______________________________________                 Executive

    Date: _____________________    _______________________________________      
             

-7-



--------------------------------------------------------------------------------



 



         

EXHIBIT B
CONFIDENTIALITY AGREEMENT

EMPLOYEE CONFIDENTIALITY AND ASSIGNMENT
OF CREATIVE WORKS AGREEMENT
     This Employee Confidentiality and Assignment of Creative Works Agreement is
entered into as of the last date set forth on the signature page hereto, by and
between Pet DRx Corporation, a Delaware corporation (“Company”), and the
individual and/or entity identified on the signature page hereto (“Employee”).
For purposes of this Agreement, the “Company” shall include any company which
controls or is controlled by the Company, as well as all other affiliates of
Company and/or its principals and each such company is an intended third-party
beneficiary of this Agreement.
RECITALS
     A. Employee understands and acknowledges that Company has developed and
used and will be developing and using Confidential Information (as defined
below) in connection with its business. This information was developed and will
be developed by Company at great expense and constitutes, among other things,
trade secrets of Company. To safeguard this Confidential Information, Company
has instituted policies and procedures to protect such information. In
connection with his or her employment by Company, Employee will come into
contact with the Confidential Information and shall be under a duty to protect
that information from unauthorized disclosure or use.
     B. “Confidential Information” means any Company proprietary information,
technical data, trade secrets or know-how, including, but not limited to,
proprietary business plans, product plans, products, services, customer lists,
software, developments, inventions, processes, technology, information
pertaining to suppliers or customers of the Company and marketing, financial or
other business information, which becomes known to Employee in writing, orally,
electronically or through observation. Confidential Information does not include
any of the foregoing items which has become publicly known and made generally
available through no wrongful act of Employee or of others who were under
confidentiality obligations as to the item or items involved.
     C. During the term of his or her employment by Company, Employee may,
either solely or in cooperation with others, create Creative Works. All such
Creative Works shall be the sole and exclusive property of Company.
     D. “Creative Works” include, but are not limited to, all original works of
authorship, inventions (whether patentable or not), discoveries, designs,
computer hardware and software, algorithms, programming, scripts, or other
proprietary information and related improvements and devices, which are
conceived, developed, or made by Employee, either alone or with others, in whole
or in part, on or off Company’s premises: (i) during Employee’s employment with
Company, (ii) with the use of the time, materials, or facilities of Company, and
(iii) relating to

-8-



--------------------------------------------------------------------------------



 



any product, service, or activity of Company of which Employee has knowledge, or
(iv) suggested by or resulting from any work performed by Employee for Company.
AGREEMENT
     In consideration of the foregoing Recitals (which are incorporated herein
by reference) and the promises and covenants set forth below, the parties agree
as follows:
     1. Confidentiality Obligations. During and after his or her term of
engagement, Employee shall:
     (a) Hold in trust, keep confidential, and not disclose to any third party
or make any use whatsoever of Confidential Information except as expressly
authorized in writing by Company;
     (b) Not cause the transmission, removal, or transport by any means,
including electronic, of Confidential Information outside of Company;
     (c) Take all reasonable actions to assure proper precautions have been
taken to prevent unauthorized access to, the disclosure of, or loss or
destruction of Confidential Information;
     (d) Not use, or cause or permit others to use, any Confidential Information
for any purpose except as expressly authorized in writing by Company in
connection with his employment by the Company; and
     (e) Promptly deliver to Company, upon termination of Employee’s engagement
or at any other time requested by Company, all Confidential Information in
Employee’s possession or control, including, without limitation, any and all
software, data, memoranda, notes, e-mail, records, and other documents,
electronic or otherwise, including all copies thereof, constituting or relating
to the Confidential Information in Employee’s possession or control; provided
that Employee shall be entitled to retain one (1) copy of such Confidential
Information for the sole purpose of defending himself in connection with any
lawsuit filed by the Company, its officers, shareholders, directors or
employees, against the Employee.
     2. Ownership of Confidential Information. Employee acknowledges that all
Confidential Information is and shall remain the property of Company and that
the Company is the sole owner of all rights in connection therewith. Employee
hereby assigns and transfers to Company any and all right, title and/or interest
he may have or acquire in all Confidential Information over the course of the
employment relationship.
     3. Disclosure of Creative Works. Employee agrees to disclose promptly and
fully to the Company all Creative Works, current or proposed.

-9-



--------------------------------------------------------------------------------



 



     4. Ownership of Creative Works.
          4.1. Copyrights. In addition to the rights granted by Employee to the
Company elsewhere in this Agreement, the following interests in copyright shall
vest in Company:
     (a) All Creative Works that are first created and prepared by Employee
under this Agreement that are encompassed by the definition of a “work made for
hire” under 17 U.S.C. § 101 of the U.S. Copyright Act of 1976 will be considered
a “work made for hire,” and Company will be deemed the sole author and owner of
all copyrights in any such works.
     (b) With respect to all Creative Works that are first created and prepared
by Employee under this Agreement that are not covered by the definition of a
“work made for hire” under 17 U.S.C. § 101 of the U.S. Copyright Act of 1976,
such that Employee would be regarded as the copyright author and owner, Employee
hereby assigns to Company Employee’s entire right, title, and interest in and to
such works, including all copyrights therein.
          4.2. Other Proprietary Rights. In addition to the rights granted by
Employee to Company elsewhere in this Agreement, Employee agrees to and herby
does, assign and transfer to Company, and agrees that Company shall be the sole
owner of all Creative Works, including, but not limited to, all patent rights,
know-how, trade secrets, confidential information, and any other intellectual
property related thereto recognized in the United States, any foreign
jurisdiction or any international treaty regime. Company shall have the right to
use all Creative Works, whether original or derivative, in any manner
whatsoever.
          4.3. Effectuating Company’s Rights. Employee agrees, during employment
and at any time thereafter, to execute any written documents necessary to
effectuate the assignment to Company of any and all Creative Works to which
Company is entitled as provided in this Agreement, and to execute all papers and
perform any other lawful acts requested by Company for the preparation,
prosecution, procurement, and maintenance of any trademark, copyright, and/or
patent rights in and for the Creative Works, and will execute all papers and
perform any other lawful acts necessary to vest title in Company to the Creative
Works, including, but not limited to, all trademarks, copyrights, and patents.
In the event Company is unable for any reason to secure Employee’s signature to
any document Company requests Employee to execute under this Section, Employee
hereby irrevocably designates and appoints Company and Company’s duly designated
authorized officers and agents as Employee’s agents and attorneys-in-fact to act
for and in Employee’s behalf and instead of Employee to execute such document
and to file such application and to do all other lawfully permitted acts with
the same legal force and effect as if executed by Employee. Employee agrees that
he or she will not be entitled to any compensation in addition to the salary
provided for his or her employment for providing any of the services in this
Section 4, but Employee shall be reimbursed for actual expenses incurred in
rendering the services.
          4.4. To the extent, if any, that any intellectual property rights in
the Creative Works are not assignable or that, notwithstanding Section 4.3,
Employee for any reason retains any right, title or interest in and to any
Creative Works, Employee (a) unconditionally and irrevocably waives the
enforcement of such rights, and all claims and causes of action of any kind
against Company with respect to such rights; (b) agrees, at Company’s request
and expense, to consent to and join in any action to enforce such rights; and
(c) hereby grants to Company a

-10-



--------------------------------------------------------------------------------



 



perpetual, irrevocable, fully paid-up, royalty-free, transferable, sublicensable
(through multiple levels of sublicensees), exclusive, worldwide right and
license under such intellectual property rights to use, reproduce, distribute,
display and perform (whether publicly or otherwise), prepare derivative works of
and otherwise modify, make, sell, offer to sell, import and otherwise use and
exploit (and have others exercise such rights on behalf of Company) all or any
portion of such Creative Works. The license granted herein shall commence on
creation of the Creative Works and shall continue in perpetuity and without
regard to the term of this Agreement or the term of Employee’s employment with
the Company. Employee hereby waives and quitclaims to Company any and all
claims, of any nature whatsoever, which Employee now or may hereafter have for
infringement of any rights in the Creative Works assigned hereunder to Company.
     5. Notice to Employ. The assignment provided in Section 4 (Ownership of
Creative Works) does not apply to an invention that Employee developed entirely
on his or her own time without using Company’s equipment, supplies, facilities,
or trade secret information except for those inventions that either: (a) relate
at the time of conception or reduction to practice of the invention to Company’s
business, or actual or demonstrably anticipated research or development of
Company; or (b) result from any work performed by Employee for Company.
     6. Equitable Remedies. The parties recognize that irreparable injury will
result to Company if Employee breaches any provision of this Agreement, and
Employee agrees that if it should engage, or directly cause any other person or
entity to engage, in any act in violation of any provision of this Agreement,
then Company shall be entitled, in addition to any other remedies, damages and
relief as may be available under applicable law, to seek an injunction
prohibiting the Employee from engaging in any such act or specifically enforcing
this Agreement, as the case may be. It is understood and agreed that no failure
or delay by Company in exercising any right, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any right, power or privilege under this Agreement.
     7. Notice Regarding Compelled Disclosure. In the event Employee is
requested pursuant to, or required by, applicable law or regulation or by legal
process to disclose any Confidential Information, Employee shall provide Company
with prompt notice of such request(s) to enable Company to seek an appropriate
protective order or pursue other authorized procedures to challenge the attempt
to compel disclosure. Employee shall cooperate with Company, at Company’s
expense, in its efforts to challenge such compelled disclosure.
     8. Entire Agreement. This Agreement contains the entire agreement of the
parties hereto, supersedes all prior agreements, and understandings, whether
oral or in writing, if any, relating to the subject matter hereof, and may be
amended only by written agreement of the parties hereto.
     9. Severability. If for any reason a court of competent jurisdiction finds
any provision of this Agreement, or portion thereof, to be unenforceable, that
provision shall be enforced to the maximum extent permissible so as to effect
the intent of the parties and the remainder of this Agreement shall continue in
full force and effect. This Agreement is the result of negotiations between the
parties, each of whom shall be deemed to have drawn this

-11-



--------------------------------------------------------------------------------



 



Agreement. No negative interference or interpretation shall be made by a court
against the draftsman of this Agreement.
     10. Effective Date. This Agreement shall be effective on the earlier of the
date of Employee’s signature as written below, or the first date any
Confidential Information was or is first disclosed to Employee.
     11. Attorney’s Fees. In the event that any proceeding or action is brought
by either party to enforce or interpret the terms of this Agreement, the
prevailing party in such proceeding or action shall be entitled to recover its
costs of suit, including reasonable attorney’s fees.
     12. Survival. The provisions of Sections 1, 2, 4, 5, 6, 7, 8, 9 and 11
through 13 shall survive the termination of this Agreement and/or termination of
Employee’s employment with the Company.
     13. Governing Law. The terms of this Agreement shall in all respects be
governed by, construed, and interpreted in accordance with the laws of the State
of Delaware, without giving effect to its conflicts of laws, principles or rules
and the Federal and State Courts in Delaware shall have jurisdiction over any
dispute relating to the Agreement.
[Remainder of page intentionally left blank]

-12-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement to become
effective as provided in Section 10.

     
“Company”
  PET DRX CORPORATION,
 
  a Delaware corporation
 
   
 
  By: ___________________________________________
 
        Gene E. Burleson
 
        Chairman and Chief Executive Officer
 
   
 
  Dated: ________________________________________
 
   
 
   
“Employee”
   
 
  _____________________________________________
 
  Harry L. Zimmerman, in his individual capacity
 
   
 
  Dated: ________________________________________

[Signature Page to Employee Confidentiality and Assignment of Creative Works
Agreement]

-13-